UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA * CRIMINAL
VERSUS * NO. 18-118
WILLIAM MCGINNESS * SECTION: F

UNOPPOSED MOTION AND INCORPORATED MEMORANDUM TO CONTINUE
SENTENCING

NOW INTO COURT, comes the defendant, William McGinness, by and through
undersigned counsel, who respectfully moves this Honorable Court to continue the sentencing

hearing in the above-captioned matter for the following reasons, to wit:

On or about December 11, 2019 the defendant, William McGinness, pled guilty to count
one, Conspiracy, 18 USC § 371 and count four, knowingly submitting a false record of a wildlife
that had been or was intended to be transported in foreign commerce in violation of the Lacey Act
16 USC § § 3372(d)(2) and 3373(d)(3)(A). The sentencing hearing is set for October 21, 2020 at
1:30 p.m.

Upon advice of counsel, the defendant, William McGinness requests that his sentencing
hearing be continued until such time when he can appear in court and address the court personally
as required under Rule 43(a)(3) of the Federal Rules of Criminal Procedure. He does not wish to
proceed on October 21" because the global pandemic COVID-19 and the current difficulty and
potential danger involved in airline travel, as well as the restrictions on travel in the City of New
Orleans make that impossible and the court will be closed on the scheduled date for the hearing. His
counsel has further advised him not to proceed by video and therefore, does not consent.

The defendant, William McGinness, respectfully requests that this matter be continued until
a date on which it would be appropriate to conduct a sentencing hearing in the federal courthouse

for the Eastern District of Louisiana.
It is, therefore, in the best interest of the defendant that the sentencing hearing be continued.

Assistant United States Attorney, Mary Dee Carraway, was contacted and on October 7,

2020 emailed that she has no objection to a continuance of the sentencing hearing.

WHEREFORE, for the above mentioned reasons, and the interest of justice, the defendant,

William McGinness, respectfully requests a continuance of the sentencing hearing.

Respectfully submitted this 8" day of October, 2020.

/s/ Robert S. Toale

Robert 8. Toale, LA Bar #01152

505 Weyer Street

Gretna, LA 70053

Telephone: 504-368-8440

Email: office@robertstoale.com
Attorney for WILLIAM MCGINNESS

CERTIFICATE OF SERVICE
I hereby certify that on October 8, 2020, I electronically filed the foregoing with the Clerk of
Court by using the CM/ECF system which will send a notice of electronic filing to all counsel of
record.
/s/ Robert S. Toale
ROBERT S. TOALE
Attorney for William McGinness
